Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 10/15/2020 and 2/19/2021 have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “next,” “facilitate,” “co-located” and “next-next” in claims 1, 8 and 15 are relative terms which render the claims indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear as to what makes a proxy endpoint “next.” The term “next” is vague.
The term “facility” is also vague because it does not define what facilitates a network flow. Further, if a source computer and a target are in the proxy network, would it not be considered “co-located?” 
Applicant is required to further clarify the terms above. 
Dependent claims do not further define the vague terms listed in their respective independent claims, therefore are rejected for their dependencies. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6-8, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (US 2012/051261, hereinafter referred to as “Chandra”) in view of Desai et al. (US 2017/279803, hereinafter referred to as “Desai”) (NOTE: these references are presented in the IDS). 

Regarding claim 1, Chandra teaches a computer system comprising: 
one or more processors; 
storage media; and instructions stored in the storage media which, when executed by the one or more processors, cause the one or more processors to perform (abstract; figure 1B, 3): 
determining that a current endpoint and a next endpoint for facilitating network packet flow through a network between a source computer and a target computer are co-located together in the network (abstract - Bypass zones for a network are identified by generating bypass identifiers that identify the bypass zones from network configuration settings. During call setup the bypass identifier assigned to an endpoint for the call is identified and the bypass identifier assigned to a gateway for the call is identified. A determination is then made as to whether the bypass identifier assigned to the gateway is the same as the bypass identifier assigned to the endpoint. [0032] The routine 200 begins at operation 202, where each region in a network is assigned a globally unique bypass identifier 112. As utilized herein the term "region" refers to either a network hub or a network backbone. [0033] From operation 202, the routine 200 proceeds to operation 204 where sites within each region that are not connected to the region by a bandwidth constrained network link are assigned the same bypass identifier 112 as the associated region. It should be appreciated that a site within a network region may represent a branch location, a set of buildings, a campus, or another network site where endpoints, such as the endpoint 102A, are located. [0041], [0044]; figure 1B, 3); and 
based on the determining that the current endpoint and the next endpoint are co-located together in the network, bypassing the next endpoint while facilitating network packet flow through the network between the source computer and the target computer including facilitating network packet flow through the current endpoint and a next-next endpoint while bypassing the next endpoint (abstract - If the bypass identifiers are the same, then a mediation server may be bypassed for the call. If the bypass identifiers are not the same, then the mediation server remains in the media path for the call, [0005]-[0008], [0018], [0020], [0022], [0025]-[0029], [0045], [0051]-[0052]). 
However, Chandra does not explicitly teach the endpoints being proxy endpoint, and the network being proxy network. In an analogous art, Desai teaches proxy endpoints in a proxy network that intercepts traffic from client applications (abstract). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to employ proxy endpoint and proxy network as a way to add extra layer of security between source and target computers, thus making communication more secured. 

Regarding claim 5, Chandra teaches the computer system of claim 1, wherein the current proxy endpoint is one of: a virtual private network proxy endpoint; an application-layer proxy endpoint in the proxy network; or a session-layer proxy endpoint in the proxy network ([0022] In one implementation the endpoint 102A is an endpoint on a data network, such as a laptop or desktop computer or a VoIP telephone, and the endpoint 102B is a legacy telephone connected to the PSTN 110. Calls, which may also be referred to herein as "sessions", may be placed from the endpoint 102A to the endpoint 102B or from the endpoint 102B to the endpoint 102A. It should be appreciated that the term "endpoint" as utilized herein refers to any device that can terminate a call on a data or legacy telecommunications network.).

Regarding claim 6, Chandra teaches the computer system of claim 1, wherein the next proxy endpoint is one of: an application-layer proxy endpoint in the proxy network; a session-layer proxy endpoint in the proxy network; a datacenter proxy endpoint in the proxy network; or a residential gateway proxy endpoint in the proxy network ([0022] In one implementation the endpoint 102A is an endpoint on a data network, such as a laptop or desktop computer or a VoIP telephone, and the endpoint 102B is a legacy telephone connected to the PSTN 110. Calls, which may also be referred to herein as "sessions", may be placed from the endpoint 102A to the endpoint 102B or from the endpoint 102B to the endpoint 102A. It should be appreciated that the term "endpoint" as utilized herein refers to any device that can terminate a call on a data or legacy telecommunications network.).

Regarding claim 7, Chandra teaches the computer system of claim 1, wherein the next-next endpoint is one of: a datacenter proxy endpoint in the proxy network; a residential gateway proxy endpoint in the proxy network; or the target computer ([0022] In one implementation the endpoint 102A is an endpoint on a data network, such as a laptop or desktop computer or a VoIP telephone, and the endpoint 102B is a legacy telephone connected to the PSTN 110. Calls, which may also be referred to herein as "sessions", may be placed from the endpoint 102A to the endpoint 102B or from the endpoint 102B to the endpoint 102A. It should be appreciated that the term "endpoint" as utilized herein refers to any device that can terminate a call on a data or legacy telecommunications network.).

Claims 8 and 15 are similar to claim 1, therefore are rejected under the same rationale. 

Regarding claim 12, Chandra does not explicitly teach the proxy network of claim 8, wherein the current proxy endpoint is one of: a virtual private network proxy endpoint in the proxy network; a HTTP proxy endpoint in the proxy network; or a SOCKS proxy endpoint in the proxy network. However, Desai teaches wherein the current proxy endpoint is a virtual private network proxy endpoint in the proxy network (abstract - unified service discovery and secure availability include authenticating a user into a plurality of cloud services including a proxy service and a Virtual Private Network (VPN) service, wherein the proxy service is utilized for Internet traffic and the VPN service is for Intranet traffic. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to employ a VPN proxy endpoint in the proxy network as a way to add extra layer security, thus making the communication between source and target computers more secured. 

Regarding claim 13, Chandra teaches the proxy network of claim 8, wherein the next proxy endpoint is one of: a HTTP proxy endpoint in the proxy network; a SOCKS endpoint in the proxy network; a datacenter proxy endpoint in the proxy network; or a residential gateway proxy endpoint in the proxy network (figure 1A: gateway 108).

Regarding claim 14, Chandra teaches the proxy network of claim 8, wherein the next-next endpoint is one of: a datacenter proxy endpoint in the proxy network; a residential gateway proxy endpoint in the proxy network; or the target computer (figure 1A: gateway 108).

Regarding claim 19,  The method of claim 15, further comprising: obtaining, at the current proxy endpoint, at least one of the following co-location indicators: a network address of the next proxy endpoint, a subnet mask of the network address of the next proxy endpoint, a routing prefix of the network address of the next proxy endpoint, an identifier of a computer system that hosts the next proxy endpoint, an identifier of a network interface which the next proxy endpoint is configured to use for network communications, an identifier of a virtual machine instance on which next proxy endpoint executes, or an identifier of a router in the proxy network to which next proxy endpoint is configured to send network packets for routing to other endpoints; and determining that the current proxy endpoint and the next proxy endpoint are co-located together in the proxy network based on the at least one co-location indicator ([0007] According to another aspect, the bypass zones for a network are identified in an automated fashion by generating bypass identifiers using the network configuration settings. Bypass identifiers uniquely identify portions of a network that are connected by non-bandwidth constrained links. In one implementation, each network region identified by the network configuration settings is assigned a unique bypass identifier. Each site identified by the network configuration settings is assigned the same bypass identifier as the site's parent region if the site is not connected to the region by a bandwidth constrained network link. If a site is connected to a parent region by a bandwidth constrained network link, then the site is assigned a unique bypass identifier. Each subnet identified by the network configuration settings is assigned the same bypass identifier as its parent site.).

Regarding claim 20, Chandra teaches the method of claim 15, further comprising: obtaining, at the current proxy endpoint, a network address of the next proxy endpoint; and using, at a current proxy endpoint, the network address of the next proxy endpoint as a source network address in network packets sent to the next-next endpoint while bypassing the next proxy endpoint ([0008] During call setup, the bypass identifiers may be utilized to determine if media, such as audio or video data, for a call can bypass a mediation server. In particular, during call setup the bypass identifier assigned to an endpoint for the call is identified. The bypass identifier assigned to a gateway for the call is also identified. A determination is then made as to whether the bypass identifier assigned to the gateway is the same as the bypass identifier assigned to the endpoint. If the bypass identifiers are the same, then a mediation server may be bypassed for the call. If the bypass identifiers are not the same, then the mediation server remains in the media path for the call. The mediation server may perform this process for calls outgoing from a data network. A network endpoint may perform this process for calls incoming to a data network.).

Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record does not teach the computer system of claim 1, further comprising instructions stored in the storage media which, when executed by the one or more processors, cause the one or more processors to perform: determining that the current proxy endpoint and the next proxy endpoint share a network interface; and wherein the determining that the current proxy endpoint and the next proxy endpoint are co-located together is based on the determining that the current proxy endpoint and the next proxy endpoint share the network interface.

Regarding claim 3, the prior art of record does not teach the computer system of claim 1, further comprising instructions stored in the storage media which, when executed by the one or more processors, cause the one or more processors to perform: determining that the current proxy endpoint and the next proxy endpoint execute on different virtual machines on a same hypervisor; and wherein the determining that the current proxy endpoint and the next proxy endpoint are co-located together is based on the determining that the current proxy endpoint and the next proxy endpoint execute on different virtual machines on the same hypervisor.

Regarding claim 4, the prior art of record does not teach the computer system of claim 1, further comprising instructions stored in the storage media which, when executed by the one or more processors, cause the one or more processors to perform: determining that the current proxy endpoint and the next proxy endpoint share a same router in the proxy network; and wherein the determining that the current proxy endpoint and the next proxy endpoint are co-located together is based on the determining that the current proxy endpoint and the next proxy endpoint share the same router in the proxy network.

Claims 9-11 and 16-18 are similar to claims 2-4, respectively, therefore are objected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Bernath, Tracey; US 20080101340 - the enhanced proxy provides network bypassing and direct communication among endpoint user devices.
2. Sen et al.; US 20040054805 - proximity probes may be used to determine if two media endpoints have a direct connection such that they may bypass a media proxy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2442